1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                    EASTERN DISTRICT OF CALIFORNIA

7
8    HWA SUNG SIM,                                     )   Case No. 1:16-cv-01051-DAD-SAB (PC)
                                                       )
9                      Plaintiff,                      )
                                                       )   ORDER DIRECTING PLAINTIFF TO SUBMIT A
10             v.                                      )   COMPLETE COPY OF THE DEPOSITION
                                                           TRANSCRIPTS
11                                                     )
     MONICA DURAN, et al.,
                                                       )   [ECF No. 51.)
12                     Defendants.                     )
                                                       )
13                                                     )
14             Plaintiff Hwa Sung Sim is appearing in forma pauperis in this civil rights action pursuant to 42
15   U.S.C. § 1983.
16             On October 15, 2018, Defendants filed a motion for summary judgment. On November 4,
17   2018, Plaintiff filed an opposition and attached portions of Defendants’ deposition transcripts. (ECF
18   No. 51.) However, Plaintiff did not file a copy of the complete deposition as required by Local Rule
19   133(j).
20             Accordingly, IT IS HEREBY ORDERED that Plaintiff shall lodge a hard copy of Defendants’
21   entire deposition transcripts within ten days from the date of service of this order.
22
23   IT IS SO ORDERED.
24
     Dated:         November 16, 2018
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
